Case 2:16-cv-05959-RRM-ST Documen t56 Filed 05/26/20 Page 1 of 1 PagelD #: 632

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ia ey x
ROBERT LEE WIGGINS,
Docket No.: 16-cv-5959 (RRM) (ST)
Plaintiff,
STIPULATION OF DISCONTINUANCE
-against- WITH PREJUDICE
THE GARDEN CITY GOLF CLUB,
Defendant.
iti i a es x

IT IS HEREBY STIPULATED AND AGREED, by and between the Parties in the
above captioned action, through their undersigned counsel, that, in accordance with Rule 41 of

the Federal Rules of Civil Procedure, the action is dismissed with prejudice and without costs or

attorney's fees to any party, except as agreed by the parties.

Famighetti & Weinick, PLLC Farrell Fritz, P.C.
Counsel for Plaintiff Counsel for Defendant

= Sp
. omaniq macho Moran, Esq.

Tenkl x. ZOoUPBAiSTS | E5e .
Dated: /UA/ >, 200 Dated: Many 24 , 2020

 

 

 

 
